DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 31 May 2022 has been entered.  Claims 1, 9, 12, 13, 14, 22 and 25 have been amended.  Claims 7, 8, 20 and 21 have been canceled.  Claims 1-6, 9-19 and 22-25 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Ryan on 03 June 2022.

The application has been amended as follows: 

In the claims:

1. (Currently amended) A computer-implemented method for managing vegetation, comprising:
training a machine learning model based on an image of a training data region before a weather event, an image of the training data region after the weather event, and information regarding the weather event, the training including identifying man-made structures in the training data region by comparing a local minimum model and a local maximum model to an elevation model; 
generating a risk score for a second region using the trained machine learning model based on an image of the second region and predicted weather information for the second region; and 
determining that the risk score indicates high-risk vegetation that poses a risk to a man-made structure in the second region.

10. (Currently amended) The method of claim 1, further comprising, performing a corrective action to reduce the risk of vegetation in the second region, wherein the corrective action includes generating a recommendation for vegetation removal to minimize a risk of vegetation damage to a man-made structure.

12. (Currently amended) A computer-implemented method for managing vegetation, comprising:
training a machine learning model based on an image of a training data region before a weather event, an image of the training data region after the weather event, and information regarding the weather event, including differences between vegetation shown in the image of the training data region before the weather event and the image of the training data region after the weather event, the training including identifying man-made structures in the training data region by comparing a local minimum model and a local maximum model to an elevation model; 
generating a risk score for a second region using the trained machine learning model based on an image of the second region and predicted weather information for the second region; and 
determining that the risk score indicates high-risk vegetation that poses a risk to a man-made structure in the second region.

Allowable Subject Matter
Claims 1-6, 9-19 and 22-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 9-19 and 22-25 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on page 11 of Applicant’s Remarks dated 16 December 2021 which the Examiner considers persuasive.  As enumerated below, the prior art discloses acquiring images before and after a weather event and using the acquired images and other weather event related data to predict storm related damage to crops as well as man-made structures for future weather events.  The prior art does not disclose the limitations “training a machine learning model based on an image of a training data region before a weather event, an image of the training data region after the weather event, and information regarding the weather event, the training including identifying man-made structures in the training data region by comparing a local minimum model and a local maximum model to an elevation model; generating a risk score for a second region using the trained machine learning model based on an image of the second region and predicted weather information for the second region.”

The closest prior art being Mannar et al., U.S. Publication No. 2017/0032509 discloses a system and method for determining inventory, growth and risk prediction for areas such as farms, fields and forests using aerial vehicles equipped with image processing systems.  Captured images are analyzed to identify key characteristics of areas of farms, fields and forests and spatial temporal trends for growth and damage related to, for example, trees, crops, shrubs, plants, cultivations, farm produce, and other such objects.  The spatial temporal trend may be combined with simulation techniques to predict risk of losses that may impact yield. The system and method disclosed provides for quicker estimation of inventory of trees (e.g., number of trees), their growth and to send alerts for areas with no trees or low tree density, as well as identify pest issues for faster intervention.  Simulated loss models incorporate the latest information on tree growth, loss of trees due to different factors such as wind (e.g., fallen trees in images), pests, and disease to provide an accurate estimate of expected yield and losses over time.
Zhang C, Durgan SD, Lagomasino D. Modeling risk of mangroves to tropical cyclones: A case study of Hurricane Irma. Estuarine, Coastal and Shelf Science. 2019 Aug 31; 224:108-16 discloses a system and method to quantify damage to mangroves from a hurricane from Landsat data.  The risk to mangroves were modeled using three internal / physical metrics (a vegetation index, canopy height, and distance to open ocean) and two external / hurricane related metrics (hurricane track and storm surge inundation).  Four machine learning techniques were compared to identify the best risk model for damage projection from future hurricanes.  The models were calibrated and validated using data before and after Hurricane Irma.
Wanik, D. W., et al. "Storm outage modeling for an electric distribution network in Northeastern USA," Natural Hazards 79.2 (2015): 1359-1384 discloses a system and method that acquires and model’s utility-specific infrastructure and land cover data, aggregated around overhead powerlines to improve outage predictions.  Eighty-nine storms from different seasons (cold weather, warm weather, transition months) in different years representing varying types (thunderstorms, blizzards, nor’easters, hurricanes) and outage severity, were simulated using the Weather Research and Forecasting (WRF) atmospheric model. WRF simulations were joined with utility outage data to calibrate four types of models to predict spatial distribution of outages. The framework could also be used for predicting outages to other types of critical infrastructure networks with benefits for emergency-preparedness functions in terms of equipment staging and resource allocation.

With respect to the independent claim, the claimed limitations “training a machine learning model based on an image of a training data region before a weather event, an image of the training data region after the weather event, and information regarding the weather event, the training including identifying man-made structures in the training data region by comparing a local minimum model and a local maximum model to an elevation model; generating a risk score for a second region using the trained machine learning model based on an image of the second region and predicted weather information for the second region” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                      
/VU LE/Supervisory Patent Examiner, Art Unit 2668